I agree to the conclusion reached in this case upon the ground that Chapter 16730, Special Acts of 1933, authorizes the City of Tampa to: "Borrow Money Against, Payable Out of, and Secured by, Delinquent Taxes Due and Owing the said City," and *Page 847 
that no proceedings for the validation of bonds of certificates of indebtedness are necessary, under the provisions of Section 5106, et seq., C.G.L., 1927, to validate the proposed so-called certificates of indebtedness.
The proposition here, as I understand it, is merely to hypothecate the delinquent taxes due the City of Tampa at the time that these notes are to be issued as security for the payment of these notes, and in no wise involves the obligation of the city to levy any tax whatsoever in the future to pay such anticipation certificates.
BROWN, J., concurs.